 GARDEN SUPER MARKET, INC.583founded principle by legitimizing the Employer's conductbecausethe Union also reached the employees with its campaign material.Comment amounting to threats is not diluted by such means, forthreats by one having economic control over the voters cannot bedispelled or abated by a response from any outside source.4The factthat a party has an opportunity to respond is material only in deter-mining whether a misrepresentation warrants setting an electionaside.Time to reply is immaterial where interference with an elec-tion occurs by other conduct, such as threats or the undue creation offears of economic loss.As set forth in my dissenting opinion inShure Brothers, Incorporated,'the rationale behind this difference isthe fact that misrepresentations are appeals to reason based on er-roneous facts, whereas other types of improper campaign materialhave their impact by generatingfear.Misstatements of fact possi-bly can be met by the supplying of correct information, but an emo-tional reaction of fear is not responsive to denials or explanations andcannot be dissipated or counterbalanced by factual replies.Here the Employer's sustained emphasis on the probability of jobloss if the Union were certified could only prevent the uncoerced votewhich the Act envisions.Accordingly,,I would direct the RegionalDirector to hold another election.*Oak Manufacturing Company,141 NLRB 1323;see alsoTrent Tube Company, Sub-sidusry of Crucible Steel Company of America,147 NLRB 538 (dissenting opinion)5147 NLRB 43Garden Super Market,Inc.andRetail Clerks,Union,Local 1015,Retail Clerks International Association,AFL-CIO.Case No.17-CA-2337.August 28,'1964DECISION' AND ORDEROn. May 5, 1964, Trial Examiner Robert E.. Mullin issued his De-cision in the above-entitled proceeding; finding that the Respondenthad engaged in and was engaging in certain—unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.148 NLRB No. 64. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 1'0(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the ' Trial Examiner, and orders that the Respondent,Garden Super Market, Inc., Omaha, Nebraska, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Ex-aminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed on November 8 and December 13,1963, by Retail Clerks Union, Local 1015, Retail Clerks International Association,AFL-CIO, herein called Retail Clerks or Union, the General Counsel of the Na-tional Labor Relations Board, by the Regional Director for Region 17 (KansasCity,Missouri), issued a complaint, dated December 20, 1963, against Garden SuperMarket, Inc., herein called Company or Employer.The complaint sets forth thespecific respects in which it is alleged that the Respondent violated Section 8 (a) (1)and (5) of the National Labor Relations Act, as amended, herein called the Act.The Respondent duly filed an answer in which it conceded certain facts with respectto its business operations, but denied all alleged unfair labor practices with whichit is charged.Pursuant to due notice, a hearing was held before Trial Examiner Robert EMullin at Omaha, Nebraska, on February 3 and 4, 1964.All parties appeared atthe hearing and were given full opportunity to examine and cross-examine witnesses,to introduce relevant evidence, to argue orally after presenting the evidence, andto file briefs.The parties waived oral argumentOn March 23, 1964, the GeneralCounsel and the Respondent filed briefs which have been fully considered.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Employer herein, a Nebraska corporation with its office and principal placeof business in Omaha,Nebraska,isengaged in the retail sale of groceries andrelated products.In the course and conduct of its operations its annual sales ofmerchandise exceed$500,000 in gross value,and its annual volume of purchasesdirectly from outside the State of Nebraska exceed $50,000 in value.Upon theforegoing facts the Respondent concedes,and the Trial Examiner finds, that GardenSuper Market,Inc., is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes and the Trial Examiner finds that the Union is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsThe Respondent in this case operates a large supermarket in Omaha, NebraskaAt the time in question it had approximately 40 employees.Meyer Meyerson isthe president, and Bernard Kauffman, his brother-in-law, is the only other officer.These two individuals are also the only stockholders in the Respondent corporation.Arthur Anderson is the store manager for Garden Super Market. GARDEN SUPER MARKET, INC.585Edwin H. Arnold, International representative for the Retail Clerks, began anoganizational campaign among the employees of the Respondent in October 1963.On October 17 he met with several of the employees at the home of one of theirnumber and on this occasion persuaded those present to sign authorization cards inthe Union.On October 21, Arnold and Dean Powers, the latter being secretary-treasurer of Local 1015, requested recognition from the Respondent.This wasdeclined.Thereafter, the supervisory personnel of the Employer engaged in certainacts and conduct which the General Counsel alleges to have been violative of Sec-tion 8 (a) (1) .This is denied by the Respondent.B. The alleged acts of interference, restraint, and coercion; findings andconclusions with respect theretoAt the outset of the union campaign to organize the Respondent's employees,Arnold contacted Alyce Chambers, one of the checkers.The latter signed anapplication for membership and on October 17 an organizational meeting was heldat her home.This was attended by about nine of the Respondent's employees.Arnold spoke to the group, discussed the benefits which the Union would endeavorto obtain, and induced all present to sign authorization cards.He then gave a num-ber of other cards to Marvin Kellogg, one of the employees present, who promised tosecure additionalsignatures.On October 18, Meyer Meyerson returned to the store after having been absentseveralmonths because of a seriousillnessOn or about October 20, Meyersonquestioned Chambers as to her knowledge of the union efforts to organize her co-workers.The latter acknowledged that both she and her fellow employees had aninterest in the Union and that they had decided that a labor organization wasneeded at the store.According to Chambers, Meyerson then told her that "he feltthere were a bunch of kids here that had gotten together and were incompetentof deciding what was really best for the store and the employees"Chamberstestified that he concluded the conversation with the statement that "if the unionwas to come into the store that things would be changed.He would be a changedperson . . . that.the employees had. a pretty good thing going . . . and pos-sibly he would not be quite so lenient with them as he had before " 1On October 21, 1963, after several weeks of organizational effort among theRespondent's employees, Edwin Arnold and Dean Powers went to the Respondent'splace of business where they sought out Store Manager Arthur Anderson. There, theunion representatives told Anderson that the Retail Clerks represented a majority ofthe employees in the store, exclusive of those working in the meat department.They asked for recognition and presented to the manager several copies of a recogni-tion agreement.According to Arnold, Anderson responded to the latter request withthe statement, "Do you want me to hang myself.I couldn't sign it, becauseI don't have the authority."Arnold testified that Anderson then asked for evidenceas to the Union's claim to represent the employees and that he told Anderson that hehad the authorization cards in his pocket.Arnold refuse to accede to Anderson'srequest that he be permitted to examine a specific card, but assured the store managerthat the Union would agree to a card check.Arnold then asked him what heproposed to do and Anderson told him that he planned to do nothing, that "theemployees do not need a union.you fellows just `go away." 2 Finally, in con-cluding the conversation, Anderson' agreed that he would discuss the matter withRespondent's attorney.Immediately after leaving the store, Arnold and Powers prepared a letter to theRespondent in which they reviewed their conversation with Anderson and renewedtheir demand for recognition and an opportunity to bargain as the majority rep-resentative.In this letter the union representatives also stated that they would bewilling to have their claim to a majority determined through a card check made by aneutral party.Gene Alexander, one of the employees, testified, that shortly afterAnderson received such a letter from the Retail Clerks, the store manager came tohim and asked whether he knew who had started the Union. Alexander disclaimedknowledge as to the identity of the one responsible for initiating the campaign,but volunteered the information that Marvin Kellogg had passed out authorizationcards among the employeesOn this same day, Anderson sought out Kellogg whilethe latter was at work in the stockroom and asked him why had he "started thisUnion?"Kellogg feigned complete ignorance of the subject and did not answer.1Chambers was a credible witnessMeyerson did not deny or contradict her testimonywhen he was called to the stand2The quotation is from Arnold's credible,undenied,and uncontradicted testimony 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring thissameperiod, Anderson approached Gene H. Rose, another employee, toask what he knew about the Union.Rose endeavored to avoid answering the questionand Anderson concluded the discussion by telling Rose that he was being awarded a10-cent raise.3On or about October 25, Anderson questioned Gary D. Reynolds andArthur J. Klabunde, two of the stockroom employees. Both were young, part-timeworkers who were still in high school. Both had also signed authorization cards inthe Retail Clerks.On this occasion Anderson questioned them as to whether theyhad secured the union cards from Kellogg and they answered in the affirmative.Klabunde was then asked whether he knew of any other employees who had signedcards and the latter disclosed the most of those classified as "carry-out boys" had doneso.Klabunde, however, did not identify any of the card signers by name.Ander-son closed his conversation with these two employees by telling them that if theUnion succeeded in organizing the store the part-time workers, such as Reynoldsand Klabunde, would have their hours cut and that the full-time employees, such asone John Janda, whom he mentioned, would be cut from $125 to $85 4In the period immediately after the request of the Retail Clerks for recognition,Meyerson questioned a number of the employees as to their union activities.AboutOctober 28 he called Marvin Kellogg into his office and asked him why the em-ployees "go behind his back." 5During the course of this conversation, Meyersontold Kellogg that if the Union organized the store, some of the regular employeeswould suffer a loss of from $25 to $30 a week because they would have no moreovertime.The following day Meyerson engaged Kellogg in another conversationabout the Union.On this occasion the Respondent's president showed the employeea contract which the Retail Clerks had with another supermarket.He then toldKellogg that if such an agreement were in effect at his store,one of the employeeswhom he named and who was generally regarded as an alcoholic, would have tobe dropped because the Respondent could not afford to pay him what the Unionwould demand. John Janda, Jr., another employee, was off work on October 31.According to Janda, Meyerson telephoned him at his home and told him, "Johnny,this isMeyer.I don't want you to lie to me. . . . Did you sign one of thosecards9"When Janda acknowledged that he had done so, Meyerson told him thatif the Union came into the store Janda might lose as much as $30 a weekAccord-ing to Janda, he closed the conversation with the admission that he was sorry thathe had ever signed a card.On that same day, Meyerson called Gary Reynolds intohis office and questioned the latter as to why Reynolds had signed an authorizationcard.According to the employee, Meyerson told him that "he was kind of angrybecause we had not waited until he got back and had done it . . . while he wasflaton his back."Meyerson referred to the likelihood of a cut in the hours if aunion represented them and concluded the conversation by asking Reynolds forthe names of those who had signed cards.The latter then disclosed to the Respond-ent's president the names of all the coworkers whom he knew had signed authoriza-tions.On November 3, Meyerson called Reynolds to his office again and on thisoccasion reviewed the likelihood of a cut in hours if the Union came in, remindedReynolds of his disappointment with the employees for having signed union cards,and told Reynolds that he was going to get some more money when Meyerson hadan opportunity to straighten out certain records .6On November 4, Meyerson ques-tioned Klabunde as to whether he had signed a union card.When Klabunde an-swered in the affirmative, Meyerson told him that he felt that it was wrong for theemployees to have done such a thing while he was sick in a hospital and that "hewas disappointed with the way we went behind his back ."Meyerson con-cluded the conversation by telling the employee that he had planned to give hima raise but that he could not do it at the moment because it would look like a bribesince the Union then had pickets in front of the store?3This was the first raise that Rose received while in the Respondent's employ.4The findings in this paragraph are based on the credible, undenled,'and uncontradictedtestimony of the employees specifiedAnderson appeared at the hearing and testified butwas not asked about these conversations which the employees attributed to him.5 The question is from Kellogg's credible, undenied testimony6Meyerson testified that he could not recall having made these comments to Reynolds.He did not, however, deny that he ever had such a conversationReynolds' version of thismeeting was credibleIt is found by the Trial Examiner to be an accurate account of theconversation with Respondent's president7The Union began picketing the Respondent's supermarket on November 1. GARDEN SUPER MARKET, INC.587Concluding FindingsThe GeneralCounsel alleges that the Respondent engaged in unlawful interfer-ence, restraint,and coercion of its employees through the activities of Anderson andMeyerson set forth above.This isdenied by the Respondent and in its brief thelatter relies uponBlue Flash Express, Inc.,109 NLRB 591, and related cases, tosupport its contention that none,of the foregoing conversations and interrogationbreached the Act.Thislatter argument,however,ignores the context of threatsand promises of benefit in which these conversations occurred.Thus, on one ofthe first occasions when Meyerson questioned an employee(Chambers) aboutthe organizationalactivitythen under way, he told her that"if the union was tocome into the store.. .things would be changed.He would be a changed per-son.he wouldnot be quite so lenient with them as he had before."He toldReynolds that theirconduct had made him"angry" and Kellogg was questioned asto why theemployees had gone "behind his back."Both Meyerson and Andersontold severalof the employees that the advent of a union would mean a cut in wagesand a loss of overtime.During this same period,Meyerson told Reynoldsthat thelatter was going to "get some money" and Klabunde that a raise which was plannedfor this employee would be impossible because oftheUnion'spicketing.In themeantime,upon questioning Rose, another employee, about the Union,Andersontold him that he was getting a 10-cent raise.On the facts found above,the TrialExaminerconcludes and finds that the Respondent violated Section 8(a)( I) of theAct through the conductofMeyerson and Anderson set forth in this paragraph.Further, itwas likewise coercive and a violation of the same subsectionof the Act:(1) for Andersonto interrogateAlexander,Kellogg, Ross, Reynolds, andKlabundeabout theirunion activities;and (2)forMeyerson to question Chambers,Kellogg,Janda,Reynolds, and Klabunde about their union sympathies and their support ofthe RetailClerks.The Trial Examiner so finds sC. The evidenceas to the allegedviolations of Section 8(a)(5); findings andconclusions with respect thereto1.The appropriate unitThe GeneralCounsel contends that all full-time and regular part-time employeesof theRespondent,excludingmeat departmentemployees,guards, and supervisorsas defined in the Act, constitute a unit appropriate for the purpose of collective-bargaining within the meaning of Section 9(b) ofthe Act.The Respondent entereda general denial as to the appropriateness of this unit,but offered neither evidencenor argumentto supportthis position.The unit alleged as appropriate is the sameas that whichtheUnion sought when it first requested recognition9and it is theconventional unit found by the Board to be, appropriate in retail supermarkets.8The GeneralCounsel also alleged that the Respondentviolated Section8(a)(1)through theinterrogation of employeeCharlotte Legon by Vivian Oruch, thehead checkerat thestore and,accordingto the GeneralCounsel, a supervisorThe testimony disclosedthat although Oruch takescare of the cash for all the other checkers,she herself worksat a checkout counter throughout the workdayAbout1 hour a week she is detailed tothe store office andhelps writechecks for supplies and merchandise.She does not writeany of the payroll checks.She has a keyto the frontdoor of the store and occasionallyopens it when the managerhas not arrivedShe effectivelyrecommended the hiring ofone employeeduring the courseof 3 years'employmentMeyersontestified, however, thatthiswas not unusual and no index of supervisory status because he often solicits recom-mendationsfrom any ofthe employees,including thecarryoutboys, as to friends andrelativeswhom they feelthat the Respondent might hireMeyerson denied that Oruchhad any authority to hire,fire, promote,or exerciseany otherprerogatives of supervisionWhileit is obviousthat Oruchhas more responsibilities than any ofthe othercheckers,it is the conclusionof the Trial Examiner that the General Counsel has not establishedby a preponderanceof the evidence thatshe is a supervisorwithin themeaning of theAct.Accordingly,a motion of the Respondent to strike all testimony as to Oruch isgranted.Itwill also be recommendedthat paragraph VIII(a) of the complaint be dis-missed insofar as it allegesthat the Respondent violated the Act throughthe activitiesof Oruch9On October 21, 1963, Arnold andPowers askedthat StoreManager Anderson sign anagreementwhich wouldrecognizethe RetailClerks as the majority representative for aunit composed of "All employees of the employer, full-time and part-time, exceptthe storemanager,meat department employees,and those excludedby the National Labor RelationsAct, asamended "- 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeisMarkets, Inc.,116NLRB 1993, 1994-1995;Safeway Stores, Incorporated110 NLRB 1718, 1730-1731. Cf.The Great Atlantic & Pacific Tea Company, Inc.,132NLRB 799;Winn-Dixie Stores, Inc., and its subsidiaryWinn-Dixie Green-ville, Inc,124 NLRB 908.Accordingly, it is the conclusion of the Trial Examinerthat the above-described unit is appropriate here.The Union made its first demand for recognition on October 21, 1963.The Gen-eral Counsel and the Respondent stipulated as to the payrolls for the weeks endingOctober 19 and 26.Exclusive of Meyer Meyerson, Bernard Kauffman, and ArthurAnderson, who appear on these lists and whom the Respondent concedes to besupervisors, 38 employees are listed for the period ending October 19 10Of thisnumber, the parties further stipulated that 11 employees'were in the Respondent'smeat department and should, therefore, be excluded from the unit.ilAnother em-ployee on the list, E. Meyerson, was the mother of the Respondent's president.Although carried on the rolls as a checker and with no specific supervisory duties,Meyerson conceded that he realized that the employees "respect her more becauseshe is my mother " It is manifest that because of her relationship to the ownerof the business, Mrs. Meyerson "enjoys a special status which allies [her] interestswith those of management."Adam D. Goettl and Gust Goettl, d/b/a InternationalMetal Products Company,107 NLRB 65, 67. For thisreasonthe Trial Examinerconcludes and finds that she should be excluded from the unit.Cf.N.L.R.B. v.0. U Hofmann, O. F. Hofmann, and Phillip Hofmann t/a O. U. Hofmann & Sons,147 F. 2d 679,680-681(C.A. 3).Meyerson testified that 12 of the individuals on the Respondent's payroll duringthis period were part-time employees.12Meyerson further testified that he triedto keep the part-time workers on the same schedule from one week to the next.Asa result these 12 employees are in the category generally described as regular part-time employees and, therefore, should be included in the unit.The Great Atlantic& Pacific Tea Company, Inc., supra,at 802;Winn-Dixie Stores, Inc., etc., supra,at912-913With the exclusion of the 11 meat department employees and Mrs. Meyerson, therest of the full-time and part-time employees in the unit on the date in questiontotaled 26The General Counsel established that 18 employees signed authoriza-tion cards between October 14 and 20, 1963These cards were received inevidence.13At the hearing, the General Counsel stated that Marshall Legon, oneof the card signers, was only employed for a period of from 4 to 6 weeks and couldnot, therefore, be considered either a full-time or a regular part-time employee. Inaddition, in his brief, the General Counsel conceded that the name of Jerome Adams,another card signer, does not appearon thepayroll for October 19.The namesof all the other 16 employees who signed authorization cards appear on the pay-rolls for both October 19 and 26.14Thus on October 21, with 16 authorizationsin a unit of 26 employees, the Retail Clerks had a clear majority.2.Therefusal tobargainAs found earlier herein, on October 21, both ina meetingwith Store ManagerAnderson and by letter, the Retail Clerks requested recognition as the majorityrepresentative for a unit herein found to be appropriate.At the same time, bothin their conversation with Anderson and in the letter dispatched to the Resnondenton the same date, Arnold and Powers offered to establish the Union's majority statusby having an impartial third party examine the authorization cards and check themagainst the company payroll.Anderson's initial responsewas to tell the representa-1"With the exclusion of Meyerson, Kauffman, and Anderson, the payroll for October 26lists only 27 employees11The meat department employees were E Bratetic. A M Oruch, M. Maher, G Bratetic,A C Johnson, F Vincent, 11M Kill, T. Waite. M J Schiesow, C Thompson, and R Hooks19These were A J Klabunde, F Conley, J Bell, Al T Legon, J. Adams, G Reynolds,B Howard C. Brown, C E Davis, L Santo, Ni. Dingle and C J. Dearborn13Although at the time of this offer the Respondent objected to the introduction of thesecards on the ground that no proper foundation had been laid, its counsel conceded thattherewas no dispute as to the authenticity of the signaturesThus, Attorney Kratzstated: "I don't think there is any question that they actually signed them, that [thesearej the signatures of the persons in question, I don't think there is any question on it"34Viz,AlyceChambers, Jerry Adams, Dorothy Chambers, Marvin Kellogg, CharlotteLegon,David Russ Norwood Dingle, Garv D Reynolds, Gene H Rose, Arthur JohnKlabunde, John Janda, Jr, John Howard, Carlton Dearborn, Freddie Cornley, Otis Brown,and John Bell. GARDEN SUPER MARKET, INC.589tives of the Retail Clerks that the employees did not need a union and that theorganizers should "just go away."Finally,he concluded the meeting with apromise that he would contact the Respondent's attorney.By letter dated October 23, 1963, the Union renewed its request for recognitionand stated that if this was not accorded it would establish a picket line at the Re-spondent's store to advertise to the general public the position of the Company.OnOctober 28 and 31, Arnold discussed the union demand with Attorney Richard M.Fellman, counsel for the Respondent.At this time Respondent's counsel toldArnold that Meyerson would insist on an election before recognizing the Union.Arnold, on the other hand, stated that at that point the Union would no longeragree to an election because the employees had reported to him that since theoriginal request for recognition the management had engaged in various acts ofinterference and coercion.On November 1, the Union established a picket line at the Respondent's store.On November 4, representatives of both the Union and the Employer met at Fell-man's law' offices.Present for the Respondent were its attorneys, Fellman andKratz, and Meyerson.The Union was represented by Arnold and Powers.Alsopresent was one Silhasek, a business agent for the Amalgamated Meat Cutters 15Both Arnold and Meyerson testified with respect to what transpired at this meet-ing.There was no substantial conflict in their respective versions of'what occurred.According to Arnold, he stated at the outset that the Union was entitled to im-mediate recognition, that it had authorization cards from a majority of the employeesin the unit, that it was renewing the offer to have an impartial third person, judge,minister, or priest, or anyone agreeable to the parties, check the payroll againstthe cards, and that at that point the Union expected to be recognized.Accordingto Arnold, Attorney Fellman then stated, "We don't doubt but what you representa majority of the people or else you wouldn't have made a demand on us for rec-ognition, nor would you have sent the letters which you did or commenced picket-ing on November 1."Meyerson, however, insisted that there should be an election.According to Arnold, the latter stated, "I don't doubt but what you represent amajority of the people, but I still believe the democratic way is to have an electionconducted by the government."Arnold then stated that the Union would no longerconsent to an election because of what it then knew about the conversations whichAnderson and Meyerson had had with the employees during the preceding weeks.When called as a witness, Meyerson did not deny or contradict any of the fore-going testimony which Arnold had given.He reiterated the Respondent's positionthat an election was needed and added that at this conference the Employer soughtto have the Union join with it in petitioning for an election.The meeting closedwith neither side having changed its position.On November 5, Meyerson and Arnold met outside the store for a short while,and discussed the possibilities of a contract.Meyerson concluded the meeting withthe statement that he would contact Arnold the following day.Arnold testified,at the hearing, however, that thereafter he heard nothing further from Meyerson.3.The refusal to bargainIn response to the General Counsel's allegation that the Company violated Section8(a) (5) of the Act, the Respondent contends that it had a good-faith doubt whetherthe Retail Clerks represented a majority of the employees in an appropriate unitso that it was not required to bargain until the Union had established its majority ina Board election.In -the event an employer has an honest doubt as to a union's purported majorityor the unit which the Board would find appropriate, it is well settled that he mayinsiston a formal representation proceeding and a Board-conducted election toresolve such doubts before being obligated to bargain.N.L.R.B. v. Jackson Press,Inc.,201 F. 2d 541, 544-545 (C.A.7); Joy Silk Mills, Inc. v. N.L R.B.,185 F.2d 732 (C.A.D.C.); cert. denied 341 U.S. 914.However, such a position on thepart of an employer is not tenable - should the evidence develop that he did notentertain any real doubt of the Union's majority and.that his insistence on certifica-tion was motivated largely by a desire to gain time to destroy the Union's support.NL.R.B. v. Wheeling Pipe Line, Inc.,229 F. 2d 391, 393 (C.A.8);N.L.R.B. v.W. T. Grant Company,199 F. 2d 711, 712 (C.A. 9), cert.;denied 344 U.S. 928;N.L.R.B. v. Ken Rose -Motors, Inc.,193 F. 2d 769, 771 (C.A. 1).15 The 11 employees' of the Respondent's meat departmentare representedby the latter-named union. 590DECISIONS OF NATIONALLABOR RELATIONS BOARDEarlier herein,itwasfound thatfrom the time when the Respondentfirst learnedthat the employeeswere interested in securing a labor organization to representthem, the Respondentengaged in a continuing series of violationsof Section8(a) (1)of the Act throughthe actions and conduct of Meyersonand Anderson set forth indetail above.In the lightof thiscourse of conduct,as wellas thestatements ofMeyersonand his counselon November 5, the Trial Examiner concludes and findsthat the Respondent did not have a bona tide doubt as to the majority status of theRetail Clerksand that,by its refusal to bargainwith that union on October 21,1963, or atany time subsequent hereto, it violated Section8(a) (5) of the Act.Joy Silk Mills, Inc. v. N.L.R.B., ibid,at 741-742,National Furniture Manufactur-ingCompany, Inc.,130 NLRB 712, 724-725;The Bedford-Nugent Corp.,137NLRB 1030, 1036-1037.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, theTrial Examiner recommends that the Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Havingfound that the Respondent unlawfully refused to bargain with the Retail Clerksthe conventional remedy includes a provision that the' Employer bargain with thatUnion.-CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce and the Union is a labor organization,all within the meaning of the Act.2.All full-time and regular part-time employees of the Respondent,excludingmeat department employees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.At all times since October 20, 1963, the Union has been the exclusive representa-tive, for the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act, of all the employees in the aforesaid appropriate unit.4.By refusing, on and since October 21, 1963, to bargain collectively in goodfaith with the Union as the exclusive representative of its employees in the aforesaidappropriate unit the Respondent has engaged in and is engaging in unfairlabor prac-tices within the meaning of Section 8(a) (5) of the Act.5.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)( I) oftheAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe foregoing findings and conclusions and the entire record,and pursuantto Section 10(e) of the Act, the Trial Examiner hereby recommends that the Respond-ent,Garden Super Market, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with Retail Clerks Union, Local 1015,Retail Clerks International Association, AFL-CIO, as the exclusive representativeof all its employees in the following appropriate unit:All full-time and regular part-time employees of the Respondent,excluding meat department employees,guards, andsupervisors as defined inthe Act.-(b) Coercively,or otherwise'unlawfully, interrogating employees concerningtheir own union activities or, those of their coworkers.(c)Warning employees that the advent of a union will result in a cut in hours ofemployment and a loss of overtime.(d) Soliciting employees with promises ofwageraises or other economic favorsto induce them to abandon their affiliation with,or support of, any labor organization.(e) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of their rights guaranteed under Section 7 of the Act. GARDEN SUPER MARKET, INC.5912.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as theexclusive representative of all the employees in the appropriate unit, and embodyin a signed agreement any understanding reached.(b) Post at its store in Omaha, Nebraska, copies of the attached notice marked"Appendix." 16Copies of said notice, to be furnished by the Regional Director forRegion 17, shall, after being duly signed by the Respondent, The posted by theRespondent immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notice is not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, in writing, within 20 days from thedate of the receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith.1718 In the event that this Recommended Order shall be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder "17In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL, upon request, bargain with RetailClerks Union, Local 1015,RetailClerks International Association,AFL-CIO,as the exclusive representative of allthe employees in the bargaining unit described below, with respect torates of pay,wages, hours, and other conditions of employment,and, if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All full-time and regular part-time employees,excluding meat departmentemployees, guards, and supervisors as definedin the Act.WE WILL NOT coercively,or otherwise unlawfully, interrogate employeesconcerning their own union activities or those of their coworkers;warn em-ployees that the advent of a union will result in a cut in hours of employment andlossof overtime;solicit employees with promises of wage raises or othereconomic favors to induce them to abandon their affiliation with or support ofany labor organization;or refuse to bargain collectively with the aforesaidunion as the exclusive representative of the employees in the bargaining unitdescribed above.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities.All our employees are free to become or remain,or to refrain from becomingor remaining,members of any labor organization.GARDEN SUPER MARKET, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Baltimore1-7000, Extension 731, if they have any question concerning this notice or com-pliance withits provisions.Lamar ElectricMembership CorporationandInternationalBrotherhood of ElectricalWorkers,AFL-CIO.CaseNo.10-Cf1-5580.August 28, 1964DECISION AND ORDEROn May 12, 1964, Trial Examiner George Bokat issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices within themeaning of the Act and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, LamarElectric Membership Corporation, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard at Barnesville, Georgia, on March 17, 1964, before TrialExaminer George Bokat, pursuant to a charge filed the preceding January 8 anda complaint issued on February 7, 1964.At issue is whether the Respondent violatedSection 8(a)(5) and (1) of the Act following the certification of the ChargingUnion.Disagreeingwith the validity of the certification and to test that issue,Respondent, as it concedes, has refused to bargain with the Union in respect to theemployees in the unit embodied in the certification, though requested to do so.Uponthe entire record, and after due consideration of the brief filed by the Respondent, Imake the following:148 NLRB No. 73.